PER CURIAM.
Affirmed. See State v. Blackwell, 661 So.2d 282, 284 (Fla.1995) (quoting Ashley *841v. State, 614 So.2d 486, 490 (Fla.1993)) (“[I]n order for a defendant to be habitual-ized following a guilty or nolo plea, the following must take place prior to acceptance of the plea: 1) The defendant must be given written notice of intent to habitu-alize, and 2) the court must confirm that the defendant is personally aware of the possibility and reasonable consequences of habitualization.”). As to the constitutionality of section 893.13, Florida Statutes, see Maestas v. State, 76 So.3d 991 (Fla. 4th DCA 2011).
WARNER, POLEN and LEVINE, JJ„ concur.